Citation Nr: 0319040	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  98-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.  

2.  Entitlement to service connection for skin disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

REMAND 

The appellant served on active duty for training from April 
1977 to October 1977.  The record reflects that she also 
served in the Reserves for several years thereafter.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  In June 2000, the case was remanded to 
obtain additional evidence.    

In this case, the Board undertook additional development on 
the claims, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(ii) (2002).  However, due to a recent precedent 
opinion of the United States Court of Appeals for the Federal 
Circuit, the procedure in 38 C.F.R. § 19.9(a)(ii) has been 
invalidated.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Moreover, the record shows that the notification to the 
appellant by the VAMC of scheduled VA examinations in January 
2003 was sent to a P. O. Box address.  All of the RO's 
documents and correspondence from the appellant since March 
1998 have been to a street address.  Because the appellant 
did not report for the examinations in January 2003, the 
Board's believes that it is most likely she did not receive 
the misaddressed notification.  

In light of the above, this case is REMANDED for the 
following actions:  

1.  The appellant should be scheduled for a VA 
orthopedic examination for the purpose of 
determining the etiology and severity of any left 
knee disability.  The examination should include 
range of motion testing and X-rays.  The examiner 
is asked to identify any left knee disability and 
to express an opinion as to whether the current 
left knee disability, if any, is as likely as not 
related to the appellant's service and/or any 
incident therein.  Notification of the scheduled 
examination is to be sent to the appellant's street 
address.  The claims folder must be reviewed by the 
examiner prior to the examination. 

2.  The appellant should be scheduled for a VA 
dermatology examination for the purpose of 
determining the etiology and severity of any skin 
disorder.  The examiner is asked to identify any 
skin disorder and to express an opinion as to 
whether the current skin disorder, if any, is as 
likely as not related to the veteran's military 
service and/or any incident therein.  Notification 
of the scheduled examination is to be sent to the 
appellant's street address.  The claims folder must 
be reviewed by the examiner prior to the 
examination.

3.  This remand constitutes notice to the appellant 
that should she failure to report for the scheduled 
examinations without good cause, the claim shall be 
decided on the basis of the evidence of record.  
38 C.F.R. § 3.655(b).  

4.  Above the development is completed, adjudicate 
the issues on appeal.  If any determination remains 
adverse to the appellant, furnish her and her 
representative a supplemental statement of the 
case, summarizing the law and evidence not 
previously covered in the statement of the case or 
the last supplemental statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


